DETAILED ACTION
Status of Application
Applicant’s arguments filed on July 11, 2022 have been fully considered but they are not persuasive. The previous 112 rejections have been withdrawn in light of Applicant’s amendments. Claims 1, 8 and 22 have been amended. Claim 5 is cancelled. Claims 1-4 and 6-22 remain pending in the application with claims 9-20 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “at least one seam comprising a straight seam area and a tab area” in lines 19-20, “at least one tab defined by the tab area” in line 24, and “wherein the at least one seam and the at least one tab is provided by perforations” in lines 27-28. The at least one tab is defined by the tab area which is defined within the at least one seam. Accordingly, the recitation of “the at least one seam and the at least one tab is provided by perforations” creates confusion. 
For the purpose of examination, the straight seam area and the at least one tab area of the at least one seam will be considered to be provided by perforations. 
Claim 1 recites the limitation “one or more squeeze points positioned along the front or back walls configured to dispense an article stored within the holding portion” in lines 31-33. However, the language “configured to dispense” creates confusion as it is not clear how the one or more squeeze points themselves can dispense an article. 
For the purpose of examination, the one or more squeeze points will be considered to be configured to assist a consumer in dispensing an article stored within the holding potion. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2013052927 A and Translation) in view of Rosen (US 8,376,183 B1).
Regarding claim 1, Fujita teaches a resealable and tamper resistant package having a longitudinal direction, a transverse direction, a depth direction, and at least four peripheral side edges, the package comprising: 
a resealable and tamper resistant bag comprising:
a front wall (1) including a first resealable feature (6); 
a back wall (2) including a second resealable feature (6) adapted to form a seal with the first resealable feature of the front wall, the front and back walls being sealingly connected along at least a pair of the at least four peripheral side edges (4) to define at least part of a holding portion (5) of the bag; 
a sealed tamper resistant strip portion formed integrally with the holding portion and disposed adjacent the first and second resealable features of the front and back walls (portion of bag defined above seams 7, 8); 
at least one seam (7, 8) comprising a straight seam area (11, 12) and a tab area (9, 10), the at least one seam disposed between the holding portion and the strip portion, the at least one seam allowing the strip portion to be selectively removed, at least in part, from the holding portion by a user; and 
at least one tab (9, 10) defined by the tab area of the seam to facilitate the user moving the first and second resealable features from a sealed position to an unsealed position, wherein the straight seam area and the tab area of the at least one seam are defined by perforations, and wherein the perforations start at the straight seam area and extend onto the tab area (English Abstract, Fig. 1-3, 11, 12 and Translation paragraphs 13-19, 30).
Fujita fails to teach one or more squeeze points positioned along the front or back walls configured to assist a consumer in dispensing an article stored within the holding potion. Rosen teaches a bag having a front wall and a back wall sealingly connected along at least a pair of sides to define at least part of a holding portion of the bag, a sealed tamper resistant strip portion (14) formed integrally with the holding portion, and at least one seam (22) disposed between the holding portion and the strip portion, wherein the at least one seam allows the strip portion to be selectively removed from the holding portion by a user (column 3 lines 28-46 and FIG. 1-5). Rosen further teaches that it is known in the prior art to provide at least one of the front wall or the back wall with graphics and/or text to instruct a user as to the operation of the bag, for example, by providing directions on where to tear the sealed tamper resistant strip portion and/or how to squeeze or compress the holding portion in order to direct material out of the holding portion (column 8 line 57-column 9 line 3).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fujita by providing at least one of the front wall or the back wall with squeeze points and/or other indicators configured to assist a consumer in dispensing an article stored within the holding, as taught and suggested by Rosen, in order to provide a consumer with instructions for operating the bag. 
Regarding claim 2, Fujita as modified by Rosen teaches the package of claim 1 above, wherein the pair of resealable features are selected from a group consisting of interlocking groove and rib structures, adhesive strips, hook and loop structures, materials having varying coefficients of friction, and zipper-like features (Fujita: Fig. 2 and Translation paragraph 14). 
Regarding claim 3, Fujita as modified by Rosen teaches the package of claim 2 above, wherein the pair of resealable features are interlocking groove and rib structures (Fujita: Fig. 2 and Translation paragraph 14).
Regarding claim 4, Fujita as modified by Rosen teaches the package of claim 1 above, wherein the tamper resistant strip portion is completely removable from the holding portion (Fujita: Fig. 1-3 and Translation paragraph 17). 
Regarding claim 6, Fujita as modified by Rosen teaches the package of claim 1 above, wherein the perforations are selected from a group consisting of perforated dashes, perforated lines and perforated dots (Fujita: Translation paragraphs 15, 16).
Regarding claim 8, Fujita as modified by Rosen teaches the package of claim 1 above, wherein the at least one seam includes at least two seams and the at least one tab includes at least two tabs, at least one seam (7) of the at least two seams being disposed on the back wall and defining at least one back wall tab (9) of the at least two tabs, and at least one seam (8) of the at least two seams being disposed on the front wall and defining at least one front wall tab (10) of the at least two tabs, the at least one back wall tab being off-set with respect to the at least one front wall tab (Fujita: Fig. 1-3 and Translation paragraphs 13-17).
Regarding claim 21, Fujita as modified by Rosen teaches the package of claim 1 above, but fails to teach a guide indicator on at least one of the front wall or the back wall, wherein the guide indicator is configured to assist a consumer in dispensing individual articles from the holding portion. 
Rosen teaches a bag having a front wall and a back wall sealingly connected along at least a pair of sides to define at least part of a holding portion of the bag, a sealed tamper resistant strip portion (14) formed integrally with the holding portion, and at least one seam (22) disposed between the holding portion and the strip portion, wherein the at least one seam allows the strip portion to be selectively removed from the holding portion by a user (column 3 lines 28-46 and FIG. 1-5). Rosen further teaches that it is known in the prior art to provide at least one of the front wall or the back wall with graphics and/or text to instruct a user as to the operation of the bag, for example, by providing directions on where to tear the sealed tamper resistant strip portion and/or how to squeeze or compress the holding portion in order to direct material out of the holding portion (column 8 line 57-column 9 line 3).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fujita by further providing at least one of the front wall or the back wall with a guide indicator configured to assist a consumer in dispensing individual articles from the holding portion, as taught by Rosen, in order to further provide a user with instructions for operating the bag.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Rosen, as applied to claim 1 above, and further in view of Withers (US 2004/0013323 A1).
Regarding claim 7, Fujita as modified by Rosen teaches the package of claim 1 above, but fails to teach the tab being supported by a strengthening agent selected from a group consisting of a strengthening coating, additional basis weight of tab-forming material, and adhesive patches of strengthening material.
Withers teaches a resealable bag having first and second resealable features and a pair of tabs configured to facilitate the user moving the first and second resealable features from a sealed position to an unsealed position. Withers further teaches that it is known and desirable in the prior art to configure the tabs with a strengthening agent (18) configured to bear some of the forces applied to the first and second resealable features and thus minimize the possibility of splitting or breaking of the bag material inwardly and/or outwardly of the first and second resealable features and to stiffen the panels of the bag adjacent the first and second resealable features to provide additional rigidity to assist in aligning the first and second resealable features when closing the bag (paragraphs 10-12, 19-23 and FIG. 1, 2). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fujita by configuring the tab to be supported by a strengthening agent selected from a group consisting of a strengthening coating, additional basis weight of tab-forming material, and adhesive patches of strengthening material, as taught by Withers, in order to obtain a tab configured to bear some of the forces applied to the first and second resealable features and thus minimize the possibility of splitting or breaking of the bag material inwardly and/or outwardly of the first and second resealable features and configured to stiffen the panels of the bag adjacent the first and second resealable features to provide additional rigidity to assist in aligning the first and second resealable features when closing the bag. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Rosen, as applied to claim 1 above, and further in view of Clark, JR. et al. (US 2006/0021894 A1, hereinafter Clark) and Krautkramer et al. (US 2011/0024319 A1, hereinafter Krautkramer). 
Regarding claim 22, Fujita as modified by Rosen teaches the package of claim 1 above, wherein the package is configured to contain a consumer product but fails to specifically teach the consumer product being a plurality of absorbent personal care articles comprising a predetermined number of individually wrapped tampons between four and eight stacked parallel to each other in the depth direction and the transverse direction within the holding portion of the bag. 
Clark teaches a package for containing a plurality of stacked parallel consumer products (26). Clark teaches that the consumer product can be almost any kind of product and further teaches that the consumer product can include absorbent personal care articles including diapers, training pants, sanitary napkins, panty liners and pads, tampons, adult incontinence garments, briefs and undergarments, as well as other disposable absorbent products (paragraph 19). 
Krautkramer teaches a package for analogously containing a plurality of stacked parallel absorbent personal care articles and further teaches that when the absorbent personal care articles are tampons it is known in the prior art to configure the plurality of absorbent personal care articles within the package such that they are stacked parallel to each other in the depth direction and the transverse direction (FIG. 2, 4, 6, 8, 11). 
Accordingly, as packages are known in the prior art to package consumer products, as consumer products are known in the prior art to include absorbent personal care articles and as absorbent personal care article packages are known in the prior art to package any known type of absorbent personal care article in any known stacking configuration, alternatively packaging a plurality of absorbent personal care articles within the holding portion of the package of Fujita that comprise a predetermined number of individually wrapped tampons between four and eight stacked parallel to each other in the depth direction and the transverse direction, as suggested by Clark and Krautkramer, would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention and would have yielded predictable results.
Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are moot because the new ground of rejection does not rely on the prior art references of Surdziel and Griebel. Amended claim 1 merely requires that “the perforations start at the straight seam area and extend onto the tab area”, which is met by Fujita. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/           Examiner, Art Unit 3734       

/JES F PASCUA/           Primary Examiner, Art Unit 3734